DAVIDSON, Commissioner.
This is a conviction for possessing policy books and paraphernalia designed and adaptable for use in connection with a policy game, as denounced by Sec. 2 of Chap. 434, Acts of the Regular Session of the 52nd Legislature, in 1951, and appearing as Sec. 2 of Art. 642c, Vernon’s Penal Code. The punishment was assessed at thirty days’ confinement in jail.
The record is before us without a statement of facts or bills of exception. Nothing is presented for review.
The judgment is affirmed.
Opinion approved by the court.